Judge COZORT
dissenting.
I do not disagree with the majority’s literal interpretation of the specific statute at issue here. Nonetheless, I believe that, when this specific statute is considered in pari materia with the rest of the statutes on procedures governing chemical analyses, the General Assembly did not intend for the evidence of breathalyzer readings to be suppressed when the “rounded down” readings are within .02. Cf. Pollard v. Smith, 324 N.C. 424, 378 S.E.2d 771 (1989).
N.C. Gen. Stat. § 20-139.1 permits the admission in evidence of the lower reading of a pair of consecutively administered tests. The purpose underlying the requirement of at least two tests is to assure the accuracy of the readings. State v. White, 84 N.C. App. 111, 114, 351 S.E.2d 828, 830, appeal dismissed, 319 N.C. 409, 354 S.E.2d 887 (1987). I believe that purpose is fulfilled when the “rounded down” readings are within .02 of each other.
In the case below, the first reading was between .22 and .23 and the second was .20.1 do not believe those readings demonstrate unreliability of the machine. I also take judicial notice that these readings indicate an excessive consumption of alcohol. A purely technical reading of the statute works to suppress evidence of this excessive consumption. I vote to affirm the trial court’s ruling denying the motion to suppress.